Citation Nr: 1745872	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-33 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability.

2.  Entitlement to service connection for a bilateral neurologic disability of the upper and lower extremities.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Sanford, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969, which includes service in the Republic of Vietnam.  He received the Combat Infantryman Badge and the Bronze Star Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2013, the Veteran testified before the Board at the RO in Phoenix.  A transcript of that proceeding is of record.

In January 2015, the Board remanded these matters, along with the issue of service connection for tinnitus, to the RO for further development.

In a December 2015 rating decision, service connection for tinnitus was granted.  This is a complete grant of the benefit sought with respect to the claim of service connection for tinnitus.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  As such, that matter is no longer before the Board.




FINDINGS OF FACT

1.  A preponderance of the evidence indicates that the Veteran's gastrointestinal disabilities are not related to service, to include his exposure to herbicides.

2.  The Veteran does not have early-onset peripheral neuropathy and a preponderance of the evidence indicates that the Veteran's neurological disabilities are not related to service, to include his exposure to herbicides.

3.  A preponderance of the evidence indicates that hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post-service year.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

2.  The criteria for service connection for a neurological disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

3.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated September 2009, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claims for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claim decided herein have also been obtained.

As noted in the January 2015 remand, the AOJ was to afford the Veteran VA examinations with regard to the claims on appeal.  As such, on remand, the Veteran was afforded VA examinations.  The examiners conducted thorough physical examinations of the Veteran and offered opinions as to the etiology of the Veteran's disabilities on appeal.  The Veteran has not contended that those VA examinations are somehow inadequate.  For those reasons, the examinations and addendums are adequate for determining the issues of service connection considered herein.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Given that, the Board also notes that substantial compliance with its past remand directive has been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

A veteran who served in Vietnam is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain diseases, including early-onset peripheral neuropathy, are deemed service-connected.  Early onset peripheral neuropathy is listed a presumptive disorder, but is subject to a requirement that it have been manifest to a compensable degree within a year of the last exposure to herbicides.  This does not, however, preclude a claimant from establishing service connection for the claimed disorders on direct basis, to include as due to exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Additionally, certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

A. Gastrointestinal Disability

The Veteran contends that service connection for a gastrointestinal disability is warranted.

That the Veteran has been diagnosed with a gastrointestinal disability is not in doubt.  Treatment records reveal diagnoses of hemorrhoids, Barrett's esophagus, hiatal hernia, gastroesophageal reflux disease (GERD) and stomach polyp.

Service treatment records reveal that upon separation, the Veteran reported frequent indigestion.  See March 1969 Report of Medical History.  He denied having piles or rectal disease.  See id.

Initially, the Board notes that presumptive service connection for any of diagnosed gastrointestinal disabilities is not for application because those disabilities are not listed among those for which service connection is warranted.  See 38 C.F.R. §§ 3.307, 3.309.  As discussed above, this does not prohibit service connection on a direct basis.  See Combee, supra.

Regarding service connection on a direct basis, the Veteran was afforded a VA examination in April 2015.  There, the diagnoses of hemorrhoids, Barrett's esophagus, hiatal hernia, GERD, and stomach polyp were confirmed.  The examiner concluded that it was less likely than not any gastrointestinal disability was related to service.  The examiner explained that indigestion, which was noted on separation, can occur in anyone from time to time.  Further, the examiner noted that there was no evidence of chronicity of indigestion in service, or any evidence that such persisted throughout service.  Then, the examiner explained that GERD symptoms did not begin until around 1980 and the Veteran was not diagnosed with Barrett's esophagus until 2003.  Hiatal hernia was not diagnosed until 2007 and VA records did not show a polyp until very recently.  The examiner explained that there was no evidence of any chronicity between a disability and service.  Further, the examiner noted that the disabilities are not associated with herbicide exposure.  Thus, the examiner concluded that it was less likely than not that any disability was related to service.

The Board finds this opinion probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  The examiner considered the relevant service and post-service treatment records.  Likewise, the examiner offered a robust rationale to support his clearly-stated conclusion.  The examiner explained that indigestion can occur in anyone, but there was no evidence of any chronicity between the Veteran's in-service indigestion and any gastrointestinal disability.  Further, the examiner explained that the gastrointestinal disabilities are not associated with herbicide exposure.  Given the examiner's clear opinion, which is supported by a thorough explanation of the evidence, the Board finds that opinion highly probative.

To the extent that the Veteran himself asserts that any current gastrointestinal disability is related to service, to include his exposure to herbicides, that assertion is not probative.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether a gastrointestinal disability is related to service, including exposure to herbicides, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.

Thus, a preponderance of the evidence is against the claim.  The most probative evidence is the April 2015 VA examiner's opinion.  As the addendum opinion is not countered by any other competent and probative opinion, the weight of the evidence is against the Veteran's claim.  The benefit-of-the doubt doctrine is not for application and the claim must be denied.  

B.  Neurologic Disability

The Veteran asserts that service connection for a neurologic disability of the upper and lower extremities is warranted.

The Veteran has been diagnosed with peripheral neuropathy and carpal tunnel syndrome of the right wrist.

Service treatment records are silent for any neuropathy, carpal tunnel syndrome, or symptoms related to such.

Initially, the Board notes that presumptive service connection is warranted in cases where a veteran exposed to herbicides develops early-onset peripheral neuropathy within one year of his last exposure to herbicides.  In this case, there is no evidence that the Veteran developed early onset peripheral neuropathy within a year of his period of service.  Indeed, at the May 2015 VA examination, the Veteran explained that his neurological symptoms did not begin until about ten years prior, which is several decades following service.  Further, based on a review of the records and the Veteran's lay statements, the May 2015 VA examiner explained that the Veteran does not have early-onset peripheral neuropathy.  This evidence is probative and not countered by any other competent evidence showing that the Veteran did develop early-onset peripheral neuropathy within a year of his last exposure to herbicides.  Thus, service connection on a presumptive basis is not warranted.

As discussed above, this does not prohibit service connection on a direct basis.  See Combee, supra.

Regarding service connection on a direct basis, the May 2015 VA examiner opined that it was less likely than not that the Veteran's neurologic disabilities were related to service.  As rationale, the examiner pointed to a lack of any notations of related symptoms within the Veteran's service treatment records.  Further, the examiner explained that the Veteran's neurologic symptoms did not begin until well after service.  As noted above, neuropathy symptoms began sometime around 2005.  The Veteran was not diagnosed with carpal tunnel syndrome until 2015 and neuroma was diagnosed in 2003.  Given the examiner's clear opinion, which is supported by a thorough explanation of the evidence, the Board finds that opinion highly probative.

To the extent that the Veteran himself asserts that any current neurological disability is related to service, to include his exposure to herbicides, that assertion is not probative.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. at 435, the specific issue in this case, whether a neurological disability is related to service, including exposure to herbicides, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377, n.4.

Thus, a preponderance of the evidence is against the claim.  The most probative evidence is the April 2015 VA examiner's opinion.  As the addendum opinion is not countered by any other competent and probative opinion, the weight of the evidence is against the Veteran's claim.  The benefit-of-the doubt doctrine is not for application and the claim must be denied.  

C.  Bilateral Hearing Loss

The Veteran contends that service connection for bilateral hearing loss is warranted.

Here, VA examination reports of record show that the Veteran has bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

Likewise, the Veteran's exposure to acoustic trauma is conceded.  Thus, the only remaining question is whether there is a nexus between bilateral hearing loss and in-service acoustic trauma.

In service, audiometric testing was performed at entrance and upon separation.  Hearing acuity was 0 decibels at every frequency tested at both entrance and separation.  Upon separation, the Veteran reported ear, nose and throat trouble.  See March 1969 Report of Medical History.  An ear, nose and throat evaluation was suggested.  Notably, the Veteran explicitly denied hearing loss upon separation.  See id.

Initially, the Board notes that hearing loss did not have its onset in service.  Indeed, audiometric results did not show any hearing loss, let alone hearing loss for VA purposes, at any point during service. 

The Board notes that the October 2009 VA examiner offered an opinion as to the etiology of the Veteran's hearing loss.  As discussed in the January 2015 remand, the Board has found this opinion inadequate.  Accordingly, it is afforded no probative weight and it will not be further discussed.

In April 2015, a VA examiner opined that it was less likely than not that hearing loss was related to service.  As rationale, it was explained that an Institute of Medicine (IOM) report concluded that a prolonged delay in the onset of noise-induced hearing loss was unlikely.  The examiner then concluded as there was normal hearing in service and no significant shift in hearing levels, it was less likely than not that hearing loss was related to service.

An addendum was provided in July 2015.  There, the examiner reiterated the opinion offered in April 2015.  She added that there is no documentation of right ear pain or a possible eardrum perforation in the Veteran's service treatment records, but that those things would not necessarily result in hearing loss.  Further, the examiner noted that while the Veteran claimed ear, nose and throat trouble at separation, he specifically denied any hearing loss at separation.  Finally, the examiner explained that there was no hearing loss present at separation and there was no threshold shift during service.  Thus, the examiner concluded that it was less likely than not that hearing loss was related to service. Given the examiner's clear opinion, which is supported by a thorough explanation of the evidence, the Board finds that opinion and addendum highly probative.

To the extent that the Veteran himself asserts that any current hearing loss is related to service, that assertion is not probative.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428 at 435, as to the specific issue in this case, whether hearing loss is related to service, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.

Finally, the Board notes that there is no evidence that hearing loss developed within the first post-service year.  There are simply no records showing that hearing loss manifested to a compensable degree within the first-post service year.  Without any such evidence, service connection for a chronic disease pursuant to 38 C.F.R. §§ 3.307 and 3.309 is not warranted.  

Thus, a preponderance of the evidence is against the claim.  The most probative evidence is the April 2015 VA examiner's opinion and July 2015 addendum.  As the addendum opinion is not countered by any other competent and probative opinion, the weight of the evidence is against the Veteran's claim.  The benefit-of-the doubt doctrine is not for application and the claim must be denied.  


ORDER

Service connection for a gastrointestinal disability is denied.

Service connection for a bilateral neurologic disability of the upper and lower extremities is denied.

Service connection for bilateral hearing loss is denied.




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


